Exhibit 10.15

 

Execution Version

 

 

BROAD STREET REALTY, INC.
EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 27, 2019 (the
“Effective Date”), is by and among Broad Street Realty, Inc., a Delaware
corporation (“BSR”), and Broad Street Operating Partnership, LP, a Delaware
limited partnership (the “Operating Partnership” and, together with BSR, the
“Company”), and Michael Jacoby (the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, upon the terms and subject to the conditions set
forth in this Agreement, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.     POSITION AND DUTIES.

 

(a)     During the Employment Term (as defined in Section 2), the Executive
shall serve as the Chairman and Chief Executive Officer of the Company. In this
capacity, the Executive shall have the duties, authorities and responsibilities
as are required by the Executive’s position commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Executive as the Board of Directors of BSR (the
“Board”) shall designate from time to time that are not inconsistent with the
Executive’s position with the Company and that are consistent with the bylaws of
BSR and the first amended and restated agreement of limited partnership of the
Operating Partnership, as they may be further amended from time to time,
including, but not limited to, managing the affairs of the Company. The
Executive’s principal place of employment with the Company shall be in Bethesda,
Maryland; provided that the Executive understands and agrees that the Executive
may be required to travel from time to time for business purposes. The Executive
shall report directly to the Board.

 

(b)     During the Employment Term, the Executive shall devote substantially all
of the Executive’s business time, energy, business judgment, knowledge and skill
and the Executive’s best efforts to the performance of the Executive’s duties
with the Company; provided that the foregoing shall not prevent the Executive
from (i) serving on the boards of directors of non-profit organizations, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s personal investments and/or
personal business as necessary, so long as such activities in the aggregate do
not interfere or conflict with the Executive’s duties hereunder or create a
potential business or fiduciary conflict.

 

 

--------------------------------------------------------------------------------

 

 

2.     EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to
the terms of this Agreement, and the Executive agrees to be so employed, for a
term of three years (the “Initial Term”) commencing as of the Effective Date.
Commencing with the last day of the Initial Term, and on each subsequent
anniversary of such date, the term of this Agreement shall be automatically
extended for successive one-year periods; provided, however, that either party
hereto may elect not to extend this Agreement by giving written notice to the
other party at least sixty (60) days prior to any such anniversary date.
Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated in accordance with Section 7, subject to Section 8. The
period of time between the Effective Date and the end of the Initial Term and
any successor terms (or earlier upon a termination of the Executive’s employment
hereunder) shall be referred to herein as the “Employment Term.” If the
Executive’s employment continues following any expiration of the Employment Term
due to either party giving notice not to extend this Agreement, such employment
will be entirely “at-will,” and will not be covered by this Agreement (except
for the applicable restrictive covenant provisions, which are intended to
survive expiration of this Agreement as set forth herein).

 

3.     BASE SALARY. The Company agrees to pay the Executive a base salary at the
annual rate of $400,000, payable in accordance with the regular payroll
practices of the Company, but not less frequently than monthly. The Base Salary
shall be subject to review by the Compensation Committee (the “Compensation
Committee”) of the Board from time to time, and may be increased (but not
decreased) by the Compensation Committee in its sole discretion (such base
salary, as may be adjusted from time to time by the Compensation Committee, the
“Base Salary”).

 

4.     ANNUAL BONUS. During each fiscal year during the Employment Term, the
Executive shall be eligible to receive an annual bonus (the “Annual Bonus”) with
a “target” opportunity equal to 100% of the Base Salary. The “target” Annual
Bonus opportunity shall be subject to review by the Compensation Committee from
time to time, and may be increased (but not decreased) by the Compensation
Committee in its sole discretion (such target opportunity, as determined by the
Compensation Committee from time to time, the “Target Bonus”). Notwithstanding
the foregoing, for each of the first two fiscal years during the Employment
Term, the Annual Bonus that is paid to the Executive shall not exceed 25% of the
Base Salary.

 

5.     EQUITY AWARDS. The Executive shall be considered to receive equity and
other long-term incentive awards (including long-term incentive units in the
Operating Partnership) under any applicable plan maintained by the Company
during the Employment Term.

 

6.     EMPLOYEE BENEFITS.

 

(a)     BENEFIT PLANS. During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plans that the Company maintains
or contributes to for the benefit of its employees generally, subject to
satisfying the applicable eligibility requirements, except to the extent such
plans are duplicative of the benefits otherwise provided hereunder. The
Executive’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time, according to the terms of such employee benefit plan.

 

2

--------------------------------------------------------------------------------

 

 

(b)     VACATIONS. During the Employment Term, the Executive shall be entitled
to paid vacation per calendar year (as prorated for partial years) in accordance
with the Company’s policy on accrual and use applicable to employees as in
effect from time to time, but in no event shall the Executive accrue less than
four (4) weeks of vacation per calendar year (pro-rated for any partial year of
service).

 

(c)     EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business and entertainment expenses incurred and
paid by the Executive during the Employment Term and in connection with the
performance of the Executive’s duties hereunder.

 

7.     TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

 

(a)     DISABILITY. Upon termination of the Executive’s employment by the
Company due to Disability. For purposes of this Agreement, “Disability” shall
mean the inability of the Executive to have performed the Executive’s material
duties hereunder due to a physical or mental injury, infirmity or incapacity
which is determined to be permanent by a physician selected by the Company or
its insurers and reasonably acceptable to the Executive, for one hundred eighty
(180) days (including weekends and holidays) in any 365-day period.

 

(b)     DEATH. Automatically upon the date of death of the Executive.

 

(c)     CAUSE. Upon termination of the Executive’s employment by the Company for
Cause. “Cause” shall mean the Executive’s:

 

(i)     refusal to substantially perform, following notice by the Company to the
Executive, the Executive’s duties to the Company, or gross negligence or willful
misconduct in connection with the performance of the Executive’s duties to the
Company;

 

(ii)     conviction of, or plea of guilty or nolo contendere to, (A) a felony or
(B) any other criminal offense involving an act of dishonesty intended to result
in personal enrichment of the Executive at the expense of the Company or an
affiliate of the Company; or

 

(iii)     material breach of any (A) Company policy or (B) term of this
Agreement or any other employment, consulting or other services,
confidentiality, intellectual property or non-competition agreement between the
Executive and the Company or an affiliate of the Company.

 

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board; provided that no such determination
may be made until the Executive has been given written notice detailing the
specific Cause event and a period of thirty (30) days following receipt of such
notice to cure such event (if susceptible to cure) to the satisfaction of the
Board. Notwithstanding anything to the contrary contained herein, the
Executive’s right to cure as set forth in the preceding sentence shall not apply
if there are habitually repeated breaches by the Executive.

 

(d)     WITHOUT CAUSE. Upon termination by the Company of the Executive’s
employment without Cause (other than for Disability).

 

3

--------------------------------------------------------------------------------

 

 

(e)     GOOD REASON. Upon termination by the Executive for Good Reason. “Good
Reason” shall mean the occurrence of any of the following events, without the
express written consent of the Executive, unless such event is not habitually
repeated and is corrected in all material respects by the Company within thirty
(30) days following written notification by the Executive to the Company of the
occurrence of one of the following:

 

(i)     a material reduction in the Base Salary or Target Bonus;

 

(ii)     the assignment to the Executive of duties or responsibilities
substantially inconsistent with the Executive’s position, or any other action by
the Company which results in a substantial diminution of the Executive’s duties,
authorities or responsibilities (other than temporarily while physically or
mentally incapacitated or as required by applicable law);

 

(iii)     a change to the Executive’s principal work location that is greater
than fifty (50) miles;

 

(iv)     a material adverse change in the reporting structure applicable to the
Executive;

 

(v)     any failure of the Board to nominate the Executive for re-election to
the Board at any annual meeting of the Company’s stockholders while the
Executive serves as the Chairman and Chief Executive Officer of the Company;
provided that, at the time of each annual meeting, (i) the Executive is not
experiencing a Disability, (ii) the Company has not notified the Executive of
its intention to terminate the Executive’s employment for Cause, and (iii) the
Executive has not notified the Company of his intention to resign his
employment; or

 

(vi)     the Company’s material breach of the terms of this Agreement.

 

The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances that the Executive knows or
reasonably should have known to constitute Good Reason, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
thirty (30)-day cure period described above. The failure by the Executive to
provide written notice in detail of the circumstances constituting “Good Reason”
within the time period set forth in the preceding sentence shall result in the
Executive being deemed not to have terminated employment for Good Reason and to
have irrevocably waived any claim of such circumstances constituting Good Reason
under this Agreement.

 

(f)     WITHOUT GOOD REASON. Upon the Executive’s voluntary termination of
employment without Good Reason. The Executive shall provide at least thirty (30)
days’ prior written notice of any termination without Good Reason. The Company
may, in its sole discretion, make the termination effective earlier than the
termination date set forth in such notice.

 

(g)     EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Executive pursuant to Section 2; provided, however, that the
parties hereto may agree that the Executive’s employment will not terminate upon
expiration of the Employment Term, but will instead continue on an at-will basis
in accordance with the last sentence of Section 2.

 

4

--------------------------------------------------------------------------------

 

 

8.     CONSEQUENCES OF TERMINATION.

 

(a)     DEATH. In the event that the Executive’s employment and the Employment
Term end on account of the Executive’s death, the Executive’s estate shall be
entitled to a lump sum payment of the following within sixty (60) days following
termination of employment, or such earlier date as may be required by applicable
law:

 

(i)     any unpaid Base Salary through the termination date;

 

(ii)     any accrued but unused vacation time in accordance with Company policy;
and

 

(iii)     reimbursement for any unreimbursed business expenses incurred through
the termination date (collectively, Sections 8(a)(i) through 8(a)(iii) shall be
hereafter referred to as the “Accrued Benefits”).

 

(b)     DISABILITY. In the event that the Executive’s employment and the
Employment Term end on account of the Company’s termination of the Executive’s
employment due to the Executive’s Disability, the Company shall pay or provide
the Executive with the Accrued Benefits and, subject to the Executive’s
execution and non-revocation of the Release in accordance with Section 9 and his
continued compliance with the obligations set forth in Section 10, the following
payments (collectively, the “Disability Payments”):

 

(i)     any earned but unpaid Annual Bonus relating to the year prior to the
year of termination; and

 

(ii)     subject to Section 8(i) and the Executive’s timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), the Executive shall be reimbursed for the amount
equal to the COBRA continuation coverage premiums paid by the Executive that is
required for coverage of the Executive (and/or his eligible dependents) under
the Company’s major medical group health plan, for a period of eighteen (18)
months; provided, however, that the Company’s obligation to provide such
reimbursement will cease during any period that the Executive is employed by a
third party that provides comparable coverage at a comparable cost to the
Executive.

 

(c)     TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EXECUTIVE
NON-EXTENSION OF THIS AGREEMENT. If the Executive’s employment and the
Employment Term are terminated (x) by the Company for Cause, (y) by the
Executive without Good Reason, or (z) as a result of the Executive’s
non-extension of the Employment Term as provided in Section 2, the Company shall
pay to the Executive the Accrued Benefits.

 

5

--------------------------------------------------------------------------------

 

 

(d)     TERMINATION WITHOUT CAUSE OR FOR GOOD REASON; TERMINATION AS A RESULT OF
COMPANY NON-EXTENSION OF THIS AGREEMENT. If the Executive’s employment and the
Employment Term are terminated (x) by the Company other than for Cause (other
than for Disability), (y) by the Executive for Good Reason, or (z) as a result
of the Company’s non-extension of the Employment Term as provided in Section 2
and the Executive was willing and able to remain employed, the Company shall pay
or provide the Executive with the Accrued Benefits and, subject to the
Executive’s execution and non-revocation of the Release in accordance with
Section 9 and his continued compliance with the obligations set forth in Section
10, the following payments and benefits (collectively, the “Severance
Benefits”):

 

(i)     any earned but unpaid Annual Bonus relating to the year prior to the
year of termination;

 

(ii)     an amount equal to three (3) times the sum of (A) the Base Salary in
effect on the termination date and (B) the average Annual Bonus earned by the
Executive for the two (2) Company fiscal years ending during the Employment
Period and immediately preceding the Company fiscal year in which such
termination occurs (regardless of whether such amount was paid out on a current
basis or deferred), paid monthly in equal installments for a period of twelve
(12) months and, subject to Section 22, beginning sixty (60) days following such
termination;

 

(iii)     subject to Section 8(i) and the Executive’s timely election of
continuation coverage under COBRA, the Executive shall be reimbursed for the
amount equal to the COBRA continuation coverage premiums paid by the Executive
that is required for coverage of the Executive (or his eligible dependents)
under the Company’s major medical group health plan, for a period of eighteen
(18) months; provided, however, that the Company’s obligation to provide such
reimbursement will cease during any period that the Executive is employed by a
third party that provides comparable coverage at a comparable cost to the
Executive; and

 

(iv)     all of the Executive’s equity-based awards that are outstanding on the
termination date shall immediately become fully vested and, as applicable,
exercisable, without any action by the Board or Compensation Committee.

 

The Severance Benefits shall be in lieu of any termination or severance payments
or benefits for which the Executive may be eligible under any of the plans,
policies or programs of the Company or under the Worker Adjustment Retraining
Notification Act of 1988 or any similar state statute or regulation.

 

For purposes of Section 8(d)(ii)(B), in the event that the Executive’s
termination occurs prior to the end of the completion of two (2) Company fiscal
years during the Employment Term, then the amount in Section 8(d)(ii)(B) shall
be determined by using the Target Bonus for any such fiscal year not yet
completed, together with the Annual Bonus actually earned by the Executive for
the fiscal year completed during the Employment Term (if any), annualized for
any such partial fiscal year.

 

(e)     EFFECT OF CHANGE IN CONTROL. In the event of a Change in Control, all of
the Executive’s equity-based awards that are outstanding at the time of the
Change in Control shall immediately become fully vested and, as applicable,
exercisable, without any action by the Board or Compensation Committee. “Change
in Control” shall mean:

 

6

--------------------------------------------------------------------------------

 

 

(i)     Any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as now in effect or as hereafter amended (the
“Exchange Act”) (other than BSR, any trustee or other fiduciary holding
securities under any employee benefit plan of BSR or any corporation owned,
directly or indirectly, by the stockholders of BSR in substantially the same
proportion as their ownership of stock of BSR), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of BSR representing 50% or more of the combined voting
power of BSR’s then outstanding voting securities;

 

(ii)     During any period of twelve (12) consecutive months, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
BSR to effect a transaction described in clause (i), (iii) or (iv) hereof) whose
election by the Board or nomination for election by BSR’s stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or actual threatened solicitation of proxies or consents by or on
behalf of a person other than the Board;

 

(iii)     The consummation of a merger or consolidation of BSR with any other
entity or the issuance of voting securities in connection with a merger or
consolidation of BSR (or any direct or indirect subsidiary thereof) pursuant to
applicable exchange requirements, other than (A) a merger or consolidation which
would result in the voting securities of BSR outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or parent entity) at least
50.1% of the combined voting power of the voting securities of BSR or such
surviving or parent entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of BSR (or similar transaction) in which no “person” (as
defined in clause (i) above) is or becomes the beneficial owner, directly or
indirectly, of securities of BSR representing 50% or more of either of the then
outstanding shares of common stock of BSR, or the combined voting power of BSR’s
then outstanding voting securities; or

 

(iv)     The consummation of a sale or disposition by BSR of all or
substantially all of BSR’s assets (or any transaction or series of transactions
within a period of twelve (12) months ending on the date of the last sale or
disposition having a similar effect).

 

Notwithstanding the foregoing, if any of the Executive’s equity-based awards
that are outstanding at the time of a Change in Control constitute deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), no payment, settlement or vesting (if vesting
would be deemed a distribution with respect to such award under Section 409A of
the Code) shall occur with respect to such award on account of the Change in
Control transaction or event unless the transaction or event also constitutes a
change in the ownership or effective control of BSR or a change in the ownership
of a substantial portion of BSR’s assets, as those terms are used in Section
409A(a)(2)(A)(v) of the Code.

 

7

--------------------------------------------------------------------------------

 

 

(f)     CODE SECTION 280G. If any payment or benefit received or to be received
by the Executive pursuant to this Agreement or otherwise (“Payments”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this subsection (f), be subject to the excise tax imposed by
Section 4999 of the Code, any successor provisions, or any comparable federal,
state, local or foreign excise tax (the “Excise Tax”), then such Payments shall
be either (A) provided in full pursuant to the terms of this Agreement or any
other applicable plan or agreement, or (B) provided as to such lesser extent
which would result in no portion of such Payments being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state, local and foreign income, employment and other taxes and the
Excise Tax, results in the receipt by the Executive, on an after-tax basis, of
the greatest amount of payments and benefits, notwithstanding that all or some
portion of such Payments may be subject to the Excise Tax.  If a reduction is
required pursuant to this subsection (f), the reduction shall be made as
follows: (x) if none of the parachute payments constitute non-qualified deferred
compensation (within the meaning of Section 409A of the Code), then the
reduction shall occur in the manner the Executive elects in writing, and (y) if
any parachute payments constitute non-qualified deferred compensation or if the
Executive fails to elect an order, then the parachute payments to be reduced
will be determined by the Accounting Firm (defined below) in a manner which has
the least economic cost to the Executive and, to the extent the economic cost is
equivalent, will be reduced in the inverse order of when payment would have been
made to the Executive, until the reduction is achieved.  Any determination
required under this subsection (f) shall be made by an independent accounting
firm designated by the Company (the “Accounting Firm”), whose determination
shall be conclusive and binding upon the Executive and the Company for all
purposes.  For purposes of making the calculations required under this
subsection (f), the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that the Accounting Firm shall assume that the Executive pays
all taxes at the highest marginal rate.  The Company and the Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this
subsection (f).  The Company will bear all costs that the Accounting Firm may
reasonably incur in connection with any calculations contemplated by this
subsection (f).

 

(g)     OTHER OBLIGATIONS. Upon any termination of the Executive’s employment
with the Company, unless otherwise specified in a written agreement between the
Company and the Executive, the Executive shall be deemed to have resigned from
the Board (if applicable) and any other position as an officer, director or
fiduciary of the Company and its affiliates, and shall take any and all actions
reasonably requested by the Company to effectuate the foregoing.

 

(h)     EXCLUSIVE REMEDY. The amounts payable to the Executive following
termination of employment and the Employment Term hereunder pursuant to this
Section 8 shall be in full and complete satisfaction of the Executive’s rights
under this Agreement and any other claims that the Executive may have in respect
of the Executive’s employment with the Company or any of its affiliates, and the
Executive acknowledges that such amounts are fair and reasonable, and are the
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, with respect to the termination of the Executive’s employment
hereunder or any breach of this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

(i)     COBRA REIMBURSEMENTS. The COBRA reimbursements described in Section
9(b)(ii) and Section 9(d)(iii) shall be provided to the Executive (i) only to
the extent that such reimbursements are permitted by applicable law and do not
cause the Company to incur adverse tax or similar consequences and (ii) shall be
taxable to the Executive to the extent required to avoid adverse tax or similar
consequences to the Executive, other employees or the Company.

 

9.     RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to Section 8(b) or Section 8(d) (other than the Accrued
Benefits) shall only be payable if the Executive delivers to the Company and
does not revoke a general release of claims in favor of the Company in
substantially the form attached as Exhibit A hereto (the “Release”). The Release
shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following termination.

 

10.     RESTRICTIVE COVENANTS.

 

(a)     CONFIDENTIALITY. During the course of the Executive’s employment with
the Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Executive agrees that the Executive shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Executive’s assigned duties and for
the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty on the Company’s and its affiliates’ part to maintain the confidentiality
of such information, and to use such information only for certain limited
purposes, in each case, which shall have been obtained by the Executive during
the Executive’s employment by the Company (or any predecessor). The foregoing
shall not apply to information that (i) was known to the Executive or the public
prior to its disclosure to the Executive; (ii) becomes generally known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

 

9

--------------------------------------------------------------------------------

 

 

(b)     NONCOMPETITION. The Executive acknowledges that (i) the Executive
performs services of a unique nature for the Company that are irreplaceable, and
that the Executive’s performance of such services to a competing business will
result in irreparable harm to the Company, (ii) the Executive has had and will
continue to have access to Confidential Information which, if disclosed, would
unfairly and inappropriately assist in competition against the Company or any of
its affiliates, (iii) in the course of the Executive’s employment by a
competitor, the Executive would inevitably use or disclose such Confidential
Information, (iv) the Company and its affiliates have substantial relationships
with their customers and the Executive has had and will continue to have access
to these customers, (v) the Executive has received and will receive specialized
training from the Company and its affiliates, and (vi) the Executive is expected
to generate goodwill for the Company and its affiliates in the course of the
Executive’s employment. Accordingly, during the Executive’s employment and for a
period of one (1) year thereafter, the Executive agrees that the Executive will
not, whether on the Executive’s own behalf or on behalf or in conjunction with
any person, firm, partnership, joint venture, association corporation or other
business organization, directly or indirectly, own, manage, operate, control,
invest in, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render
services, including, without limitation, brokerage or advisory services, to any
person, firm, corporation or other entity, in whatever form, engaged in the
business of owning, operating, developing and redeveloping retail-based or mixed
use commercial real estate properties (the “Business”) or in any other business
in which the Company or any of its affiliates is engaged on the termination date
or in which they have planned, on or prior to such date, to be engaged in on or
after such date within any state within the United States of America.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
(i) being a passive owner of not more than five percent (5%) of the equity
securities of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its affiliates, so long as the Executive
has no active participation in the business of such corporation or (ii) owning,
managing, operating, controlling, or being employed by any firm, corporation or
other entity in the same capacity in which the Executive was engaged immediately
prior to the termination of the Executive’s employment hereunder, as long as (a)
the Board has been apprised of the identity of, and the Executive’s role with,
such firm, corporation or other entity and (b) the Board has previously approved
in writing the Executive’s role with such firm, corporation or other entity, in
the case of both (a) and (b), prior to termination of the Executive’s
employment. In addition, the provisions of this Section 10(b) shall not be
violated by the Executive commencing employment with a subsidiary, division or
unit of any entity that engages in a business in competition with the Company or
any of its affiliates so long as: (i) the Executive and such subsidiary,
division or unit does not engage in a business in competition with the Company
or any of its affiliates; and (ii) the Executive informs such entity of the
restrictions contained in this Section 10.

 

(c)     NONSOLICITATION; NONINTERFERENCE.

 

(i)     During the Executive’s employment with the Company and for a period of
one (1) year thereafter, the Executive agrees that the Executive shall not,
except in the furtherance of the Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, aid or induce any customer of the Company or any of its
affiliates to purchase goods or services then sold by the Company or any of its
affiliates from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.

 

10

--------------------------------------------------------------------------------

 

 

(ii)     During the Executive’s employment with the Company and for a period of
one (1) year thereafter, the Executive agrees that the Executive shall not,
except in the furtherance of the Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (A) solicit, aid or induce any employee, representative or agent
of the Company or any of its affiliates to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent (provided that
this restriction shall not apply to professional service firms), or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its affiliates and any of their
respective vendors, joint venturers, licensors or tenants. An employee,
representative or agent shall be deemed covered by this sub-section (ii) while
so employed or retained and for a period of six (6) months thereafter.

 

(iii)     Notwithstanding the foregoing, the provisions of this Section 10(c)
shall not be violated by (A) general advertising or solicitation not
specifically targeted at Company-related persons or entities, (B) the Executive
serving as a reference, upon request, for any employee of the Company or any of
its affiliates so long as such reference is not for an entity that is employing
or retaining the Executive, or (C) actions taken by any person or entity with
which the Executive is associated if the Executive is not personally involved in
any manner in the matter and has not identified such Company-related person or
entity for soliciting or hiring.

 

(d)     NONDISPARAGMENT. The Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
stockholders, agents or products other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the
Company. The foregoing shall not be violated by truthful statements in response
to legal process, required governmental testimony or filings (including, without
limitation, filings or submissions to the Securities and Exchange Commission
(the “SEC”), or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).

 

(e)     RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination
of employment with the Company for any reason (or at any time prior thereto at
the Company’s request), the Executive shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.

 

(f)     REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive
gives the Company assurance that the Executive has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 10. The Executive agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that the Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 10. It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Executive’s obligations to that affiliate under
this Agreement, including without limitation pursuant to this Section 10.

 

11

--------------------------------------------------------------------------------

 

 

(g)     REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

 

(h)     TOLLING. In the event of any violation of the provisions of this Section
10 by the Executive, the Executive acknowledges and agrees that the
post-termination restrictions contained in this Section 10 shall be extended by
a period of time equal to the period of such violation, it being the intention
of the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation.

 

(i)     SURVIVAL OF PROVISIONS. The obligations contained in this Section 10
shall survive the termination or expiration of the Employment Term and the
Executive’s employment with the Company and shall be fully enforceable
thereafter.

 

(j)     COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company, the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, its affiliates and their respective representatives in defense of any
claims that may be made against the Company or its affiliates, and will assist
the Company and its affiliates in the prosecution of any claims that may be made
by the Company or its affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company.

 

(K)     EMPLOYEE PROTECTIONS.

 

(i)     Protected Rights. Notwithstanding anything to the contrary contained
herein, nothing in this Agreement or otherwise limits the Executive’s ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
SEC or any other federal, state or local governmental agency or commission
(each, a “Government Agency”) regarding possible legal violations, without
disclosure to the Company. The Company may not retaliate against the Executive
for any of the foregoing activities, and nothing in this Agreement requires the
Executive to waive any monetary award or other payment that the Executive might
become entitled to from the SEC or any other Government Agency. Notwithstanding
anything to the contrary herein, the Company nonetheless asserts and does not
waive its attorney-client privilege over any information appropriately protected
by the privilege.

 

12

--------------------------------------------------------------------------------

 

 

(ii)     Defend Trade Secrets Act Notification. The Executive is hereby notified
that 18 U.S.C. § 1833(b) states as follows: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, notwithstanding any other provision of this Agreement to the
contrary, the Executive has the right to (1) disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of the
law or (2) disclose trade secrets in a document filed in a lawsuit or other
proceeding so long as that filing is made under seal and protected from public
disclosure. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C. § 1833(b).

 

11.     EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 10 would be inadequate and, in recognition of
this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond or other security, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without the necessity of showing actual monetary damages. In the
event of a violation by the Executive of Section 10, any Disability Payments,
Severance Benefits or other severance being paid to the Executive pursuant to
this Agreement or otherwise shall immediately cease. If the Company adopts a
“clawback” or recoupment policy, payments under this Agreement will be subject
to repayment to the Company, but only to the extent required by applicable law,
regulation or listing requirement and so provided under the terms of such
policy.

 

12.     NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 12, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

 

13.     NOTICE. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given (a) on
the date of delivery, if delivered by hand, (b) on the date of transmission, if
delivered by confirmed facsimile or electronic mail, (c) on the first business
day following the date of deposit, if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

 

At the address (or to the facsimile number) shown

in the books and records of the Company.

 

If to the Company:

Broad Street Realty, Inc.

7250 Woodmont Ave #350

Bethesda, Maryland 20814

 

Attention: Chief Financial Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

13

--------------------------------------------------------------------------------

 

 

14.     SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

 

15.     SEVERABILITY. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by applicable law.

 

16.     COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17.     INDEMNIFICATION. In addition to any rights to indemnification to which
the Executive is entitled under the bylaws of BSR or the first amended and
restated agreement of limited partnership of the Operating Partnership, as they
may be further amended from time to time, the Company hereby agrees to indemnify
the Executive and hold the Executive harmless to the maximum extent permitted
under the Delaware General Corporation Law and the Delaware Revised Uniform
Limited Partnership Act or any successor provisions thereof and any other
applicable state laws, in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Executive’s good faith performance
of the Executive’s duties and obligations with the Company. Costs and expenses
incurred by the Executive in defense of such actions, suits or proceedings
(including attorneys’ fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (a) a written
request for payment; (b) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (c) an undertaking adequate under applicable law made by or on behalf of the
Executive to repay the amounts so paid if it shall ultimately be determined that
the Executive is not entitled to be indemnified by the Company under this
Agreement. This obligation shall survive the termination of the Executive’s
employment with the Company.

 

14

--------------------------------------------------------------------------------

 

 

18.     LIABILITY INSURANCE. The Company shall cover the Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

 

19.     GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware (without regard
to its choice of law provisions). The parties acknowledge and agree that in
connection with any dispute hereunder, each party shall pay all of its own costs
and expenses, including, without limitation, its own legal fees and expenses.

 

20.     MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The payment or provision to the
Executive by the Company of any remuneration, benefits or other financial
obligations pursuant to this Agreement and any indemnification obligations,
shall be allocated between the Company and the Operating Partnership by the
Compensation Committee based on any reasonable method so long as such allocation
does not unduly burden the Executive.

 

21.     REPRESENTATIONS. The Executive represents and warrants to the Company
that (a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder. In addition, the Executive acknowledges that the Executive is aware
of Section 304 (Forfeiture of Certain Bonuses and Profits) of the Sarbanes-Oxley
Act of 2002 and the right of the Company thereunder to be reimbursed for certain
payments to the Executive in compliance therewith.

 

22.     TAX MATTERS.

 

(a)     WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

15

--------------------------------------------------------------------------------

 

 

(b)     SECTION 409A COMPLIANCE. Notwithstanding anything in this Agreement to
the contrary, this Section 22(b) shall control with respect to any payment or
benefit payable hereunder that is subject to Section 409A of the Code.

 

(i)     Compliance with Section 409A. The intent of the parties is that payments
and benefits under this Agreement comply with (or qualify for an exemption from)
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted accordingly. To the extent that
any provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Section 409A.

 

(ii)     Termination of Employment. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of “deferred compensation” (as such term is defined in
Section 409A) upon or following termination of employment unless such
termination of employment is also a “separation from service” from the Company
within the meaning of Section 409A and Treasury Regulation 1.409A-1(h) and, for
purposes of any such provision of this Agreement, references to a “termination
of employment” or any similar term or phrase shall mean “separation from
service.”

 

(iii)     Separate Payments. For purposes of Section 409A, the Executive’s right
to receive any installment payments pursuant to this Agreement shall be treated
as a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

(iv)     Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the termination date to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code, then with regard to any payment or the provision of any benefit that is
considered deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service”, and (B) the
date of the Executive’s death, to the extent required under Section 409A. Upon
the expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this subsection (iv) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

(v)     No Acceleration; Executive Action/Timing of Payments. For purposes of
Section 409A, (A) the Executive may not, directly or indirectly, designate the
calendar year of any payment; (B) no acceleration of the time and form of
payment of any nonqualified deferred compensation to the Executive or any
portion thereof, shall be permitted; and (C) any payment to be made after
receipt of an executed and irrevocable release within any specified period, in
which such period begins in one taxable year of the Executive and ends in a
second taxable year of the Executive, will be made in the second taxable year.

 

16

--------------------------------------------------------------------------------

 

 

(vi)     Offsets. Notwithstanding any other provision herein to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A be subject to offset by any other
amount unless otherwise permitted by Section 409A.

 

(vii)     Reimbursements. To the extent that any right to reimbursement of
expenses or payment of any benefit in-kind under this Agreement may constitute
nonqualified deferred compensation (within the meaning of Section 409A), (A) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by the Executive, (B) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year.   

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

     

BROAD STREET REALTY, INC.

 

 

By:           /s/ Alexander Topchy

 

Name:      Alexander Topchy

 

Title:        Chief Financial Officer

 

 

BROAD STREET OPERATING PARTNERSHIP, LP

 

By: BROAD STREET OP GP LLC, its general partner

 

By: BROAD STREET REALTY, INC., its sole member

 

 

By:          /s/ Alexander Topchy

 

Name:     Alexander Topchy

 

Title:       Chief Financial Officer

 

 

 

 

EXECUTIVE

 

 

/s/ Michael Z. Jacoby

 

18

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

GENERAL RELEASE

 

I, __________________, in consideration of and subject to the performance by
Broad Street Realty, Inc., a Delaware corporation (“BSR”), and Broad Street
Operating Partnership, LP, a Delaware limited partnership (the “Operating
Partnership” and, together with BSR, the “Company”), of its obligations under
the Employment Agreement dated as of ______________, 2019 (the “Agreement”),
including, without limitation, all payment obligations required thereunder, do
hereby release and forever discharge as of the date hereof the Company and its
affiliates and all present, former and future managers, directors, officers,
employees, attorneys, advisors, successors and assigns of the Company and its
affiliates and direct or indirect owners (collectively, the “Released Parties”)
to the extent provided below (this “General Release”). The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to the Released Parties hereunder. Terms
used herein but not otherwise defined shall have the meanings given to them in
the Agreement.

 

1.     I understand that the [Disability Payments] [Severance Benefits]
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled. I understand and
agree that I will not receive the [Disability Payments] [Severance Benefits]
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter. The [Disability Payments] [Severance
Benefits] will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.

 

2.     Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

A- 1

--------------------------------------------------------------------------------

 

 

3.     I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action or other matters covered by paragraph 2 above.

 

4.     I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.     I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claims, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the [Disability Payments] [Severance Benefits] or
to the Accrued Benefits to which I am entitled under the Agreement, (ii) any
claim relating to directors’ and officers’ liability insurance coverage or any
right of indemnification under the Agreement or the Company’s organizational
documents or otherwise, or (iii) my rights as an equity or security holder in
the Company or its affiliates.

 

6.     In signing this General Release, I acknowledge and intend that it shall
be effective as a bar to each and every one of the Claims hereinabove waived or
released. I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

 

7.     I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

A- 2

--------------------------------------------------------------------------------

 

 

8.     I agree that if I violate this General Release by suing the Company or
the other Released Parties, I will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
attorneys’ fees.

 

9.     I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

 

10.     Any nondisclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity. Moreover,
notwithstanding any other provision of this Agreement: (A) I will not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document that is filed under
seal in a lawsuit or other proceeding and (B) if I file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, I may
disclose the Company’s trade secrets to my attorney and use the trade secret
information in the court proceeding if: (1) I file any document containing the
trade secret under seal; and (2) I do not disclose the trade secret, except
pursuant to court order.

 

11.     I hereby acknowledge that Sections 8 through 13 and Sections 17 through
22 of the Agreement shall survive my execution of this General Release.

 

12.     I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

 

13.     Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

14.     Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

A- 3

--------------------------------------------------------------------------------

 

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

 

1.

I HAVE READ IT CAREFULLY;

 

 

2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL
PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, EACH AS AMENDED;

 

 

3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

 

4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

 

5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED [21][45]
DAY PERIOD;

 

 

6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

 

7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

 

8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

 

SIGNED:                                                                         
                                     

DATED:                                                                         
                      

A- 4